961 F.2d 964
295 U.S.App.D.C. 210
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re George SASSOWER, Petitioner.
Nos. 91-8036, 92-5135.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1992.

Before RUTH BADER GINSBURG, BUCKLEY and SENTELLE, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to proceed in forma pauperis and the petition for writ of mandamus, it is


2
ORDERED that the motion to proceed in forma pauperis be granted.   The Clerk is directed to enter the petition for writ of mandamus on the court's general docket.   It is


3
FURTHER ORDERED that the petition for writ of mandamus be dismissed as moot.   The district court has resolved petitioner's complaint, filed September 6, 1991, in a memorandum order filed September 26, 1991.